DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,435,154), hereinafter referred to as Chen ‘154, in further view of Sengelaub  (US 2013/0112353).
Regarding claim 1, Chen ‘154 discloses a three-wheeled cord rolling device (rolling device 20 includes three wheels, right wheel 24 and two wheels 22, as shown in Figure 2) for a non-pull cord window blind, the three-wheeled cord rolling device (Chen ‘154: Figure 1) comprising: 
a base (214) (Chen ‘154: Figure 2);  
5a driving unit having two torsion spring wheels (22) and a torsion spring (23), each of the torsion spring wheels (22) being rotatably disposed on the base (214) and having a first upper toothed disc (221), a first lower toothed disc (221) and a first axle connecting the first upper toothed disc (221) and the first lower toothed disc (221), the torsion spring (23) connecting the first axles of the two torsion spring wheels (Chen ‘154: Figure 2); and 
	Figure 2 of Chen ‘154:

    PNG
    media_image1.png
    692
    429
    media_image1.png
    Greyscale

10a cord rolling unit (Chen ‘154 discloses two cord rolling units and one of the cord rolling units fulfills “a cord rolling unit) consisting of a cord rolling wheel (24), a first lift transmission cord (upper 25) and a second lift transmission cord (lower 25), the cord rolling wheel being rotatably disposed on the base (214) and having a second upper toothed disc (242), a second lower toothed disc (242) and a second axle (244), the second upper toothed disc (242) and the second lower toothed disc (242) being engaged with the first upper toothed disc (221) and the first lower toothed disc (221) of one of the torsion spring 15wheels (22) of the driving unit respectively, the second axle (244) having an upper axial portion (above 246), a lower axial portion (below 246) and a separating portion (246), an end of the upper axial portion and an end of the lower axial portion being connected with the second upper toothed disc (242) and the second lower toothed disc (242) respectively, the separating portion (246) being connected between the upper axial portion and the lower axial portion, the first lift transmission cord (upper 25) and the 20second lift transmission cord (lower 25) being disposed on the upper axial portion and the lower axial portion of the second axle respectively and separated from each other by the separating portion (246) of the second axle (Chen ‘154: Figure 2);
wherein the driving unit has only two of the torsion spring wheels (the driving unit is formed by only the torsion spring wheels 22; examiner notes that 24 is of a cord rolling unit, not the driving unit); and 
wherein the cord rolling wheel (24) of the cord rolling unit has a quantity of only one (Chen ‘154 discloses two cord rolling units and one of the cord rolling units fulfills “a cord rolling unit consisting of a cord rolling wheel” and “a quantity of only one” since the one cord rolling unit has one cord rolling wheel).
Chen ‘154 discloses an external radius of the upper axial portion is between the second upper toothed disc to the separating portion of the second axle and an external radius of the lower axial portion is between the second lower toothed disc to separating portion of the second axle. Chen ‘154 fails to disclose that the external radius of the upper axial portion and that the external radius of lower axial portion gradually decrease towards the separating portion. However, Sengelaub discloses that it is known for the external radius of an axial portion (133 or 143) to have be conical in form such that it gradually decreases from one end to another end in order to facilitate winding of a cord about the axial portion. The cord is wound from the smaller radius portion towards the larger radius portion in order (Sengelaub: Fig 4). It would have been obvious to modify each of the upper axial portion and the lower axial portion such that they have tapered axial portions since tapered axial portions are known to facilitate winding of the cord onto the axial portions as taught by Sengelaub. As modified the consistent radius upper portion of Chen ‘154 would instead taper from the upper toothed disc to a smaller radius at the separating portion and the consistent radius lower portion of Chen ‘154 would taper from the lower toothed disc to a smaller radius at the separating portion since Figure 4 of Chen ‘154 shows the cords being wound on the axial portions closest to the separating portion then towards the discs and Sengelaub teaches winding the cords around the smaller radius portion first as the cord is wound about the axial portion. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘154 and Sengelaub as applied in claim 1 above, in further view of Chen (US 10,480,244), hereinafter referred to as Chen ‘244, and Chang et al. (US 2018/0313143), hereinafter referred to as Chang. 
Regarding claims 2-4, Chen ‘154 discloses the base is provided at two opposite ends thereof with a first opening and a second opening respectively and the first and second lift transmission cords extend out of the base through the first opening with the first lift transmission cord having a first end connected to the upper axial portion of the second axle and a second end extending out of the first opening.
Chen ‘154 fails to disclose that the base is further provided with a guiding rod and a limiting ring with the first lift transmission cord being inserted through the limiting ring and abutted against the guiding rod. However, Chen ‘244 discloses that it is known for a cord rolling device (cord winding device) to have a limiting ring (58) provided on one side of the base such that it is located correspondingly to an upper axial portion of a cord rolling wheel (Chen ‘244: Figure 2) with the first lift transmission cord (60) inserted through the limiting ring (58). Chen ‘244 discloses the limiting ring provides the cord rolling device with improved stability and operation smoothness. It would have been obvious to one having ordinary skill in the art to improve Chen ‘154 and provide the cord rolling device with a limiting ring in order to improve guidance of the lift transmission cord and operation of the device. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As modified, Chen ‘244 discloses the base further has a plurality of first vertical rods (56a-56c on one side of the base) disposed adjacent to the first opening, and a plurality of second vertical rod (56a-56c on the other side of the base) disposed adjacent to the second opening; the first lift transmission cord is abutted against at least one of the first vertical rods; the second lift transmission cord is abutted against at least one of 15the second vertical rods.
Chen ‘154 fails to disclose that the second lift transmission cord extends through the second opening. Instead, Chen ‘154 discloses that the second lift transmission cord extends through the first opening and requires a second wheel on an opposite of the base having additional lift cords extending out of the second opening. However, compact arrangements are known in which a single cord rolling wheel is utilized such that the lift transmission cords extend from the single cord rolling wheel and exit through first and second openings on opposite sides of a base for equivalently operating a shade device, as taught by Chang. Chang discloses larger cord rolling devices having multiple wheels for lift transmission cords (Chang: Figure 3) and further discloses equivalent more compact arrangements in which first and second lift transmission cords are wound about a single axle but exit a base through two different openings on opposite sides of the base (Chang: Figure 11) and further discloses a guiding rod for guiding the transmission cord towards the opening. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to further modify Chen ‘154 such that the cord rolling device arranges the lift transmission cords such that the first and second lift transmission cords extend through first and second openings and are providing with guiding rods, as taught by Chang since it is a known arrangement for equivalently operating a shade and winding lift transmission cords. 
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. The claims have been amended to require “wherein the cord rolling wheel of the cord rolling unit has a quantity of only one.” The added limitation is taught by the previously applied art. As discussed above, Chen ‘154 discloses the cord rolling wheel (24) of the cord rolling unit has a quantity of only one. Chen ‘154 discloses two cord rolling units and one of the cord rolling units fulfills “a cord rolling unit consisting of a cord rolling wheel” and “a quantity of only one” since one cord rolling unit has only one cord rolling wheel and the other cord rolling unit has only one cord rolling wheel. Applicant also argues that the limitation “wherein an external radius of the upper axial portion of the second axle gradually decreases from the second upper toothed disc to the separating portion of the second axle” is not taught by the applied art. Examiner respectfully disagrees. The shape is taught by the combination of Chen ‘154 and Sengelaub not the references alone. Further, Chen ‘154 teaches that the since cord rolling wheel (24) has an upper portion and lower portion on which each of the cords are respectively wound and Sengelaub disclose a tapered radius on a cord winding portion and since Chen ‘154 teaches two cord winding portions, in combination with the teachings of the Sengelaub, each cord winding portion would be tapered and thus form the “hourglass” shape argued.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634